                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    C2 EDUCATIONAL SYSTEMS, INC.,                     Case No. 18-cv-02920-SI
                                   8                  Plaintiff,
                                                                                          ORDER GRANTING IN PART AND
                                   9            v.                                        DENYING IN PART PLAINTIFF’S
                                                                                          MOTION TO AMEND COMPLAINT
                                  10    SUNNY LEE, et al.,
                                                                                          Re: Dkt. No. 54
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Currently before the Court is plaintiff’s motion for leave to file an amended complaint.

                                  14   Dkt. No. 54. Pursuant to Civil Local Rule 7-1(b), the Court finds this matter appropriate for

                                  15   resolution without oral argument and VACATES the hearing set for April 19, 2019. Having

                                  16   considered the papers submitted, and for the reasons discussed below, the Court GRANTS IN

                                  17   PART AND DENIES IN PART plaintiff’s motion to amend the complaint. Plaintiff shall file its

                                  18   First Amended Complaint no later than April 18, 2019.

                                  19

                                  20                                           BACKGROUND

                                  21          On May 17, 2018, plaintiff C2 Educational Systems, Inc. (“C2”) filed a complaint for

                                  22   injunctive relief and damages against defendants Sunny Lee, Kyung Hye Debbie Hong, and So

                                  23   Yeon Jang related to defendants’ alleged formation of a competing entity roughly six months

                                  24   before defendants terminated their employment with C2. Dkt. No. 1. (“Compl.”) at 1. According

                                  25   to the complaint, “C2 is engaged in the business of providing academic tutoring, standardized test

                                  26   preparation, and college admissions counseling.” Id. ¶ 9. C2 has over 180 centers nationwide. Id.

                                  27   This includes the Cupertino and Almaden Centers located in San Jose, California. Id. ¶¶ 9, 14, 16.

                                  28          As alleged in the complaint, defendants Lee, Hong, and Jang worked for C2 for ten, four,
                                   1   and nine and a half years, respectively. Id. ¶¶ 12, 15, 18. In September 2017, while still employed

                                   2   by C2, they formed an entity called Core Academics, LLC. Id. ¶¶ 44-45. Defendants each

                                   3   resigned from C2 in February 2018. Id. ¶¶ 12, 15, 18. Core Academics now competes with C2,

                                   4   employing former teachers and employees of C2, using similar signage, and holding its staff “out

                                   5   to prospective customers as C2 staff[.]” Id. ¶¶ 47, 75, 82-84. Core Academics also occupies “the

                                   6   exact same space C2’s Cupertino Center had occupied for years[,]” after C2 vacated that office

                                   7   space in November 2017. Id. ¶¶ 35, 72.

                                   8          Plaintiff alleged in the complaint that it has suffered financially because of actions

                                   9   defendants undertook while still employed at C2. For instance, although the Cupertino Center “is

                                  10   one of C2’s highest performing centers,” in the first quarter of 2018, “the Cupertino Center’s

                                  11   financial results were abysmal[.]” Id. ¶¶ 32, 59. Its number of “leads” was cut almost in half from

                                  12   October 2017 through February 2018.1        Id. ¶ 60. Plaintiff also alleged that defendant Lee
Northern District of California
 United States District Court




                                  13   approved numerous refund requests to customers at 100% of the tuition paid, even though C2’s

                                  14   refund policies never allow a refund of more than 70% of a customer’s tuition. Id. ¶¶ 67-68.

                                  15   During the last quarter of 2017, Lee allegedly enrolled students at C2 but omitted the page of the

                                  16   terms and conditions that capped refunds at 70% of tuition, thereby “provid[ing] a valuable benefit

                                  17   to Core Academics and ma[king] it easier for Core Academics to compete with C2’s Cupertino

                                  18   Center.” Id. ¶¶ 66-70. As a result, C2’s refunds during March 2018 increased more than 500%

                                  19   from the prior three months combined. Id. ¶ 71.

                                  20          In the complaint, plaintiff brings three claims for relief: (1) breach of the duty of loyalty,

                                  21   (2) violation of the California Computer Data and Access Fraud Act, and (3) misappropriation and

                                  22   conversion of property.

                                  23          On March 14, 2019, plaintiff filed a motion to amend the complaint seeking leave to add

                                  24   Core Academics, LLC as a defendant in the case and to add five additional claims: (4) breach of

                                  25

                                  26
                                              1
                                                New “leads” are entered into a database called Smart2 when a potential customer first
                                       contacts C2. Compl. ¶¶ 29-30. The lead is then “either converted to an enrolled student or
                                  27   archived if the lead does not result in a sale.” Id. ¶ 30. Plaintiff alleges that from December 2017
                                       through February 2018 “the percentage of archived to enrolled leads doubled” because defendant
                                  28   Lee and “Young” increased how often they changed a lead’s status to archived. Id. ¶¶ 61-62.
                                       “Young” is not mentioned elsewhere in the complaint.
                                                                                          2
                                   1   contract, (5) tortious interference with employee contracts, (6) tortious interference with customer

                                   2   contracts, (7) tortious interference with prospective economic advantage, and (8) aiding and

                                   3   abetting the breach of duty of loyalty. Dkt. No. 54 (“Mot.”). Defendant opposes, arguing that

                                   4   amendment would be futile and that plaintiff’s motion is for the purposes of delay, and plaintiff

                                   5   has filed a reply to the opposition. Dkt. Nos. 57 (“Opp’n”), 58 (“Reply”). Non-expert discovery

                                   6   in this case was originally set to close on March 8, 2019, but the Court has twice extended that

                                   7   deadline. Discovery is now set to close on April 19, 2019, the same day that plaintiff set this

                                   8   motion for hearing. See Dkt. Nos. 44, 50, 64.

                                   9

                                  10                                         LEGAL STANDARD

                                  11          Federal Rule of Civil Procedure 15 governs amendment of the pleadings. It provides that

                                  12   if a responsive pleading has already been filed, the party seeking amendment “may amend its
Northern District of California
 United States District Court




                                  13   pleading only with the opposing party’s written consent or the court’s leave. The court should

                                  14   freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). This rule reflects an

                                  15   underlying policy that disputes should be determined on their merits, and not on the technicalities

                                  16   of pleading rules. See Foman v. Davis, 371 U.S. 178, 181-82 (1962). Accordingly, the Court

                                  17   must be generous in granting leave to amend. See Morongo Band of Mission Indians v. Rose, 893

                                  18   F.2d 1074, 1079 (9th Cir. 1990) (finding leave to amend should be granted with “extreme

                                  19   liberality”); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989).

                                  20          There are several accepted reasons to deny leave to amend, including the presence of bad

                                  21   faith on the part of the plaintiff, undue delay, prejudice to the defendant, futility of amendment,

                                  22   and previous amendments. See Ascon Props., 866 F.2d at 1160; McGlinchy v. Shell Chem. Co.,

                                  23   845 F.2d 802, 809-10 (9th Cir. 1988). Courts do not ordinarily consider the validity of a proposed

                                  24   amended pleading in deciding whether to grant leave to amend, but leave may be denied if the

                                  25   proposed amendment is futile or would be subject to dismissal. See Saul v. United States, 928

                                  26   F.2d 829, 843 (9th Cir. 1991).

                                  27          These factors do not carry equal weight; rather, “it is the consideration of prejudice to the

                                  28   opposing party that carries the greatest weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d
                                                                                        3
                                   1   1048, 1052 (9th Cir. 2003) (citation omitted). “Absent prejudice, or a strong showing of any of

                                   2   the remaining . . . factors, there exists a presumption under Rule 15(a) in favor of granting leave to

                                   3   amend.” Id.

                                   4          “The party opposing amendment bears the burden of showing prejudice.” DCD Programs,

                                   5   Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987) (citation omitted). The prejudice “must be

                                   6   substantial.” Morongo Band of Mission Indians, 893 F.2d at 1079. “Bald assertions of prejudice

                                   7   cannot overcome the strong policy reflected in Rule 15(a) to ‘facilitate a proper disposition on the

                                   8   merits.’” Hurn v. Ret. Fund Trust of Plumbing, Heating & Piping Indus. of S. California, 648

                                   9   F.2d 1252, 1254 (9th Cir. 1981) (quoting Conley v. Gibson, 355 U.S. 41, 48 (1957)).

                                  10

                                  11                                              DISCUSSION

                                  12          For the reasons discussed below, the Court will GRANT plaintiff leave to amend the
Northern District of California
 United States District Court




                                  13   complaint to add Core Academics, LLC as a defendant and to add a claim for tortious interference

                                  14   with customer contracts. Plaintiff’s request to add the remaining claims is DENIED.

                                  15

                                  16   I.     Adding Core Academics, LLC as a Defendant

                                  17          Defendants argue that Core Academics, LLC should not be added as a party to this case

                                  18   because “[t]he three current Defendants are the only owners of Core Academics, LLC” and that

                                  19   “[a]dding Core does not substantively change the claims, or the relief Plaintiff would be entitled to

                                  20   in the unlikely event its claims are unsuccessful.” Opp’n at 5. Although defendants do not use the

                                  21   term “bad faith,” they argue that plaintiff’s “real purpose” for adding Core Academics “is

                                  22   Plaintiff’s use of litigation as a tool to harass and intimidate Plaintiff’s former employees into

                                  23   giving up their competing business.” Id.

                                  24          The Ninth Circuit has found a lack of bad faith where the party moving to amend pleadings

                                  25   “offered substantial competent evidence” to explain its actions. See Owens v. Kaiser Found.

                                  26   Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001). Here, defendants have failed to point to any

                                  27   evidence of bad faith, let alone substantial competent evidence.

                                  28          Nor have defendants shown any prejudice if Core Academics is added to the case. In fact,
                                                                                         4
                                   1   defendants’ argument, that adding Core Academics changes nothing substantive about the claims

                                   2   or the relief, supports plaintiff’s point that defendants will not be prejudiced by the addition of this

                                   3   party. For these reasons, the Court GRANTS plaintiff’s request to add Core Academics, LLC as a

                                   4   defendant.

                                   5

                                   6   II.    Adding New Claims

                                   7          Defendants argue that plaintiff’s proposed new claims “are all based on information both

                                   8   known and alleged at the time of the original Complaint and there is no justification for the undue

                                   9   delay in the proceedings the amendment would cause.” Opp’n at 3.

                                  10          Most courts hold delay alone is not enough to support denial of a motion for leave to

                                  11   amend. Bowles v. Reade, 198 F.3d 752, 758 (9th Cir. 1999). However, “the longer the delay, the

                                  12   greater the presumption against granting leave to amend.” Johnson v. Cypress Hill, 641 F.3d 867,
Northern District of California
 United States District Court




                                  13   872 (7th Cir. 2011) (internal quotes omitted). Leave to amend has been denied where the moving

                                  14   party either knew or should have known the facts on which the amendment is based when drafting

                                  15   the original pleading but did not include them in the original pleading. Kaplan v. Rose, 49 F.3d

                                  16   1363, 1370 (9th Cir. 1994), overruled on other grounds by City of Dearborn Heights Act 345

                                  17   Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 616 (9th Cir. 2017).

                                  18           The Court finds that plaintiff’s proposed new Claims 4, 5, 7, and 8 are based on facts that

                                  19   plaintiff knew or should have known when it filed the original complaint and for that reason will

                                  20   DENY plaintiff leave to add these claims. The Court will GRANT plaintiff leave to amend the

                                  21   complaint to add proposed Claim 6, which contains allegations not brought in the original

                                  22   complaint and that plaintiff learned of only through discovery.

                                  23

                                  24          A.      Claims 4, 5, 7, and 8

                                  25          Plaintiff’s proposed Claims 4, 5, 7, and 8 are claims for breach of contract, tortious

                                  26   interference with employee contracts, tortious interference with prospective economic advantage,

                                  27   and aiding and abetting breach of duty of loyalty, respectively.

                                  28          Claim 4, for breach of contract, is premised on the allegation that defendants Lee and Hong
                                                                                          5
                                   1   breached the non-competition agreements they signed as a condition of their employment with

                                   2   plaintiff. Plaintiff has added to the proposed amended complaint language from Lee’s non-

                                   3   competition agreement and from Hong’s non-competition and at-will employment agreements.

                                   4   See Mot., Ex. B ¶¶ 41-47. Plaintiff seeks to allege that “Lee and Hong breached their Agreements

                                   5   by misappropriating and disclosing C2’s confidential and proprietary information to set up a

                                   6   competing business, competing against C2 during their employment with C2, and soliciting C2’s

                                   7   current and former employees and customers on behalf of Core Academics while still employed

                                   8   with C2 and after.” Id. ¶ 122.

                                   9          Yet the original complaint already contains allegations that defendants misappropriated

                                  10   C2’s property in order to set up a competing business and that they did so during their

                                  11   employment with C2. The complaint alleges, for instance, that “Core Academics engaged in

                                  12   business that was competitive with C2 beginning on September 26, 2017, and continuing up to and
Northern District of California
 United States District Court




                                  13   past the dates on which Lee, Hong, and Jang resigned from their employment with C2” in

                                  14   February 2018. Compl. ¶¶ 12, 15, 18, 47. The complaint further alleges that “each and every

                                  15   current Core Academics teacher is a former teacher and employee of C2” and that Jang forwarded

                                  16   confidential C2 information to her personal email on at least two occasions. Id. ¶¶ 53-54, 75.

                                  17   Moreover, plaintiff was a party to the non-competition and at-will employment agreements that

                                  18   form the basis of the breach of contract claim plaintiff now seeks to bring. “[L]ate amendments to

                                  19   assert new theories are not reviewed favorably when the facts and the theory have been known to

                                  20   the party seeking amendment since the inception of the cause of action.” Kaplan, 49 F.3d at 1370

                                  21   (citation omitted).   The Court finds that plaintiff knew or should have known of the facts

                                  22   underlying Claim 4 and will not allow plaintiff to add the claim at this stage of the case, with the

                                  23   close of discovery imminent.2

                                  24          Plaintiff’s proposed Claim 5 is for tortious interference with employee contracts. The

                                  25   basis of this claim is that “defendants unlawfully misappropriated and exploited C2’s confidential

                                  26
                                  27          2
                                                The Court does not reach defendants’ alternative argument that amending the complaint
                                  28   to add Claim 4 “would be futile because it is based on non-compete agreements which are
                                       indisputably unenforceable under California law.” See Opp’n at 2.
                                                                                       6
                                   1   and proprietary information to solicit and hire C2’s employees and to intentionally induce and

                                   2   encourage the breach or disruption of these contractual employment relationships for their own

                                   3   benefit.” Mot., Ex. B ¶ 129. Plaintiff seeks leave to add allegations that, for instance, while still

                                   4   employed by C2, Lee and Jang interviewed Mark Cha and “also solicited and hired former C2

                                   5   employees Nelson Hsu, Dr. Jianzhong Li, and Sung to leave their employment with C2 to work

                                   6   for Core Academics.”3 Id. ¶ 84. The original complaint makes similar allegations, if with less

                                   7   detail. The original complaint states that Core Academics advertises “Dr. Li, Mark, Nelson,

                                   8   Sophia, Hanna, and Joseph” as its teachers and states that “each and every current Core

                                   9   Academics teacher is a former teacher and employee of C2.”            Compl. ¶ 75.     The original

                                  10   complaint also identifies several specific instances where defendants told C2 employees to leave

                                  11   their employment. For instance, it describes how during her employment with C2, defendant Jang

                                  12   “copied her personal email when responding to a then current C2 teacher” and informed him that
Northern District of California
 United States District Court




                                  13   she would “be wrapping up her time here at C2” and agreed to let him know if the “college

                                  14   admission essay clinic idea that [she] w[as] telling [him] about last fall comes together.” Id. ¶ 54.

                                  15   From the allegations of the original complaint, the Court concludes that plaintiff was aware of or

                                  16   should have been aware of facts supporting a claim for tortious interference with employee

                                  17   contracts and for that reason will not allow plaintiff to amend the complaint to add that claim at

                                  18   this time.

                                  19           Plaintiff’s proposed Claim 7 is for tortious interference with prospective economic

                                  20   advantage. Plaintiff seeks to add allegations that defendants interfered “with C2’s current and

                                  21   prospective economic advantage with its customers.” Mot., Ex. B ¶¶ 142-148. Yet the original

                                  22   complaint already contains numerous factual allegations relevant to such a claim. In the original

                                  23   complaint, plaintiff alleges that from October 2017 through February 2018 defendants Lee and

                                  24

                                  25           3
                                                 The proposed amended complaint also contains an allegation that defendant Hong
                                  26   contacted Nelson Hsu and asked him to get an excuse from work at C2 in order to teach at Core
                                       Academics on that particular day. Mot., Ex. B ¶ 85. However, this incident occurred after Hong
                                  27   left her employment with C2, see id. ¶ 15, and plaintiff states that it is only seeking to add
                                       allegations of wrongful actions that occurred while defendants were still C2 employees. See
                                  28   Reply at 1.

                                                                                        7
                                   1   Young stopped entering “leads” on potential new customers into the C2 database and that from

                                   2   December 2017 through February 2018 “the percentage of archived to enrolled leads doubled.”

                                   3   Compl. ¶¶ 60-62. The complaint also alleges “that during the last quarter of calendar year 2017,

                                   4   Lee enrolled students but omitted the page of C2’s Terms and Conditions containing the Refund

                                   5   Policies[;]” that Lee “had approved numerous refund requests that requested refunds of 100% of

                                   6   the tuition paid” in contravention of C2’s Refund Policies; and that as a result C2’s refunds during

                                   7   March 2018 increased over 500% over the prior three months combined. Id. ¶¶ 66-71. On the

                                   8   basis of these facts, plaintiff could have brought a claim for tortious interference with prospective

                                   9   economic advantage but did not. The Court will not allow plaintiff to amend the case at this time

                                  10   to state such a claim.

                                  11          Likewise, plaintiff has alleged no facts to support its proposed Claim 8 (aiding and abetting

                                  12   breach of duty of loyalty) that would not have been available to it at the time it filed the original
Northern District of California
 United States District Court




                                  13   complaint. That claim alleges only generally that “Defendants had actual knowledge of the

                                  14   fiduciary duties and duties of loyalty that the Individual Defendants owed to C2, both individually

                                  15   and collectively, because they were aware of their employment and positions with C2” and that

                                  16   “Defendants had actual knowledge of the Individual Defendants’ breaches of their fiduciary duties

                                  17   and duties of loyalty to C2, both individually and collectively, and knowingly and willfully aided

                                  18   and abetted the Individual Defendants by providing substantial assistance or encouragement in

                                  19   breaching their fiduciary duties and duties of loyalty to C2 . . . .” Mot., Ex. B ¶¶ 150-151. The

                                  20   Court sees no reason plaintiff could not have brought this claim at the outset of the case. Its

                                  21   original complaint was premised on the allegation that defendants formed a competing company

                                  22   while still employed at C2. Plaintiff described the case as “an action for damages and injunctive

                                  23   relief based on C2’s claims against its former employees for . . . breach of fiduciary duty/duty of

                                  24   loyalty” and brought a claim for breach of the duty of loyalty. Compl. ¶¶ 1, 85-90. Accordingly,

                                  25   the Court will deny plaintiff leave to amend the complaint to add Claim 8.

                                  26
                                  27          B.      Claim 6

                                  28          Plaintiff also seeks to bring as Claim 6 a claim for tortious interference with customer
                                                                                        8
                                   1   contracts.   Plaintiff alleges that “Defendants unlawfully misappropriated and exploited C2’s

                                   2   confidential and proprietary information to solicit business from C2’s customers and to

                                   3   intentionally induce and encourage the breach or disruption of these contractual relationships for

                                   4   their own benefit.” Mot., Ex. B ¶ 137. More specifically, plaintiff seeks to add allegations that

                                   5   “while employed with C2 and after, Lee, Hong, and Jang solicited C2’s current and former

                                   6   customers” and that “Hong, with the assistance of Lee and Jang who were still employed by C2,

                                   7   solicited and enrolled the first two customers for Core Academics, who were former C2

                                   8   customers.” Id. ¶¶ 91-92. Plaintiff states in its motion that it learned this information during

                                   9   discovery. Mot. at 3. Although the original complaint implies that defendants were attempting to

                                  10   solicit C2 customers by, for instance, approving refund requests at C2 and moving into C2’s

                                  11   former office space, the original complaint falls short of alleging that defendants solicited and

                                  12   enrolled C2 customers while employed at C2.
Northern District of California
 United States District Court




                                  13          Defendants argue that Claims 4 through 8 should not be added because there is no

                                  14   justification for the undue delay. To the extent there has been delay in adding this claim, the Court

                                  15   notes that it was not until April 1, 2019, that defendants lifted the “Attorneys’ Eyes Only”

                                  16   designation from materials on the C2 laptops that Lee and Jang retained when they left their

                                  17   employment. See Dkt. No. 64. The failure to lift this designation sooner, despite an apparent

                                  18   agreement to do so in October 2018, has resulted in two extensions of the discovery deadline. See

                                  19   id.; Dkt. Nos. 49, 50. Under these circumstances, where plaintiff learned of the facts underlying

                                  20   its claim during discovery and where delay by the opposing party has contributed to discovery

                                  21   delays overall, the Court will allow plaintiff to add a claim for tortious interference with customer

                                  22   contracts.

                                  23          Plaintiff has also sought to amend its prayer for relief. Plaintiff may amend its prayer for

                                  24   relief based on the addition of a claim for tortious interference with customer contracts.

                                  25

                                  26                                             CONCLUSION

                                  27          For the foregoing reasons, the Court hereby GRANTS IN PART AND DENIES IN PART

                                  28   plaintiff’s motion to amend the complaint. Plaintiff may file a First Amended Complaint to add
                                                                                         9
                                   1   Core Academics, LLC as a defendant and to add a claim for tortious interference with customer

                                   2   contracts.4 Plaintiff shall file its First Amended Complaint no later than April 18, 2019.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 16, 2019

                                   6                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26          4
                                                 The parties are reminded that Civil Local Rule 5-1(e) requires that “[d]ocuments which
                                  27   the filer has in an electronic format must be converted to PDF from the word processing original,
                                       not scanned, to permit text searches and to facilitate transmission and retrieval.” Civil L.R. 5-
                                  28   1(e)(2) (emphasis added). Plaintiff shall file its First Amended Complaint (and all future
                                       documents in this case) in accordance with the local rules.
                                                                                        10
